John       E.       Rodarte             Sr-                                                           Fourth          Court           Of       Appeals
T.D.C.J.fl                  1263270                                                                   Office          Of     The       Clerk
Clements                Unit                                                                          Cadena-Reeves                    Justice                    Ctr-
9601       Spur             591                                                                       300       Dolorosa              St.,Suite                    3200
Amarillo,Texas                         79107-9606                                                     San       Antonio,Texas                         78 205-
                                                                                                                                                              3037


                                                                January             14,2015



     RE:       Cause             No.04-14-00922-CV                   Trial         No.2010-CI-12625                       John E.          Rodarte Sr.
                Vs.Texas Department Of                        Family And Protective Services,General Correspondence




     Dear          Clerk:



     This          letter,is                to    inform       you       of    some       concern          of       mine'    wfren         i

to       receiving                mail       from       the    courts,not                just       the    4th       CQA - j-I        am       t                  lV

correspondence                         sent       from    your       office,dated                   December          29 ,-20^4

by me on January 13,2015.                                     This may be verified                         through 'it.Vfls- ufQfs*.'
mailroom                personnel-                                                                                          s*r*           —            •„,-,
                                                                                                                                               C-T|     ; . ; -

     As    per          your          office's          completion             date       of       January          16th,2015              and          the

receipt             of       your       dated          mail,well,you                can       see    what       I    mean.        I    have

completed                   my    appeal          brief       and    sent          copy       to    Assistant             Attorney General

Jason          T.       Contreras;this                   brief       contains             a    six    month          trust        fund             print

out/that                I    hope       will       be    utilized             in    the       processing             of     my    appeal.

     I    do       not       have       the       necessary          docketing                sheets,and             if     they       are needed

please             send          me    some       of    the    forms,so             that       I    may    satisfy           the       requisites

of       law       and       this       court-

     Concerning                   an    additional             matter,it                would       appear          that     I    have             to     file

in       this       court,concerning                      cause          no.2005-CI-18884                   and       a     hearing                done

held       on       October             20,2014          Bill       Of    Review,which                was       denied,in              whi~h              I

filed          a    motion             for       new    trial       immediately                after       the       hearing,the motion

has       not       been          decided,therefore                      under          the    90    day    and       75     day       operation

of       law       application,1                   should       be       on    time       with       being          able     to       file            for

appeal             in       this       court.          This    would          include          correspondence                    to    this

court          concerning                   the    same       matter,notice                   has    been       given,through                         other

correspondence                         to    this       court       by    me.

     Please             check          your       records       concerning                2005-CI-18884                   and     my       request

to       file       an       appeal          here.       Please          accept          the       pleadings          contained                    in     my

appeal             brief          for       2010-CI-12625                and       in    this       letter          for     timely                 filing
being,that                   I    am    indigent          and       have       submitted             my    printout              of    such,and

must       continue                   court       intervention.

                                                                                                           Respg^cTJ^Tly Done
J.R./j-r.
01/14/2015
                                               .J..   '




               . '■'• • •"}




                   ~.    )■■.••'■.■.■■ '   .




                                   • j


                    ■">.!                                 •.•■>.;..-. ••-;■■!   .!-■",...■,;<    :,.oy           >-■)

■■   :■• . ■




                                                                                        ■ ' -V   -I . *   .;'.
                                                                                                   FILE COPY




                                         COURT OF APPEALS
saniji 1- bryan marion                    FOURTH COURT OF AITEALS DISTRICT                     KEITH E. HOTTLE
  (. h;i f justice                          CAUENA-REEVES JISTICF. CENTER                      CLERK OF COURT
k -\ri:n angfxim                               31)0 DOLOROSA. SUITE 3200
marialynbaknard                              SAN ANTONIO. TEXAS "X2O5-.W
RKUlA AC. MARTINEZ                         WWW TXi'OUR rS.(iOV,4TIICOA.ASI'X                     TELEPHONE
PNTRUIAO. ALVAREZ                                                                                (210)335-2635
I J/. Kl KNAD CUM'A
PI.ACI-" fi(VACASl)                                                                             FACSIMILE NO.
  JUS 1 ICES                                                                                     (210)335-2762

                                                 December 29, 2014
      Jason Thaddcus Contrcras                                 John Rodarte Sr.
      Texas Attorney General's Office                          TDCJ-ID# 1263270
      POBox 12548                                              Clements Unit
      Austin, TX 78711                                         9601 Spur 591
      * DELIVERED VIA E-MAIL *                                 Amarillo, TX 79107-9606

      Nicolas A. Lahoocl
      District Attorney. Bexar County
      101 W. Nueva, Suite .370
      San Antonio, TX 7S205
      * DELIVERED VIA E-MAIL *
      RE:       Court of Appeals Number:        04-14-00922-CV
                Trial Court Case Number:        2010-CI-12625
      Style:    John E. Rodartc
                v.

                Texas Department of Family and Protective Service


                The copy of appellant's notice of appeal in the above styled and numbered cause has this
      date been filed or conditionally filed.
                The fee for filing appeals in this court from the district or county is $195.00.       The fee
      must be paid at the time the notice of appeal is filed. In addition, this court charges an additional
      fee of $10.00 for the filing of any motion.        Any delay in remitting a filing fee will delay the
      processing of your appeal and the court's ruling on pending motions. See Tkx. R. App. P. 5.
                Our records do not reflect payment of the SI 95.00 fee. Please remit the filing fee no later
      than January 16. 2015.      If the fee is not paid within the time allotted, the matter will be referred
      to the court, and the appeal is subject to being stricken by the court. See Tkx. R. Al'P. P. 5.
                In accordance with Ti:.\. R. App. P. 32 and 4th Tex. App. (San Antonio) Loc. R. 5.2., a
      docketing statement must be filed with the notice of appeal.             Our records do not contain a
      docketing statement for this appeal. Please ensure that a docketing statement is immediately
      filed to ensure prompt processing of the appeal. The Appellant's docketing statement is due
      from, John Rodartc.
                The appellate record generally must be filed in this court within 60 days after the date of
     judgment is signed. See Tex. R. App. P. 35.1.


                                                                        Very truly yours,
                                                                        KEITH K. HOTTLE, CLERK




                                                                        LVfa Ekfcfcla
                                                                        Deputy Clerk, Ext. 53219
                                Sr-
          ffr'1263270                                                         AMARILLO f;< y
Clements        Unit
9601   Spur         591                                                    2.O JAN 2015 PM 2
Amarillo,Texas                 79107

LEGAL   MAIL
        LEGAL        MAIL




                    1/1        jA          "     Fourth   Court      Of   Appeals
                    —
                     a".   _      -J.     ._<•
                                                 Office   O£   The    Clerk
         • I.   '    3^-
                                                 300   Dcloroea      St.,Suite      3200

                                                 San   Antonio,Texas        78205-3037
                                  *   ■
^ ^ -2 # "